      Case 1:19-cr-00814-VEC Document 14 Filed 03/30/20 Page 1 of 1




                                               Washington Criminal II
                                               450 5th Street NW                202/598-4000
                                               Suite 11-300
                                               Washington, DC 20001         FAX 202/598-2428


                                                 March 30, 2020

BY ECF

Honorable Valerie E. Caproni
United States District Court
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007
CaproniNYSDChambers@nysd.uscourts.gov

               Re:    United States v. Peter Volino, 19-cr-814

Dear Judge Caproni:

         The government and defense counsel write jointly to request that the Court
postpone the sentencing hearing for defendant Peter Volino, which is currently set for
April 16, 2020 at 2:00 p.m., in light of the COVID-19 public health emergency and to
avoid the need for counsel and Mr. Volino to travel to Manhattan. We jointly request
that, if convenient for the Court, the sentencing hearing be scheduled for the week of
June 15, 2020.

       Respectfully submitted,


       /s/ Christina Brown                           /s/ Edward Kim
       Christina Brown                               Edward Kim
       Antitrust Division                            Krieger Kim & Lewin LLP
       United States Department of Justice           Counsel for Peter Volino
